DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 10/19/2020, claims 1, 2, 4-6, 8, 15, 21 and 26 have been amended, claims 3, 9-13, 19-20, 22, 25 and 27-42 have been cancelled, and claim 43 is now.  Currently, claims 1-2, 4-8, 14-18, 21, 23-24, 26, and 43 are pending.


Claim Objections
Claim 15 is objected to because of the following informalities: there is lack of antecedent basis of “said data connection pings” and ”the ping” .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 14 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant (US 20140128053 A1), further in view of Lu et al. (US 20080307236 A1).
Regarding claim 1, An activation device for controlling a mobile device that is a smartphone or tablet having a touchscreen, an operating system and an external keyboard interface for connecting and receiving HID input from an external keyboard or pointer device the activation device comprising: one or more buttons that can be pressed by a user;  (Para 65, Fig. 1: input device is the activation device, and the phone 22 is the mobile device)
a wireless interface to connect to said external keyboard interface of said mobile device; (Para 32)

and a second sequence of HID commands comprising a second plurality of HID commands arranged in a second specific order for, after said HID commands are received at said operating system of said mobile device and processed by said operating system, simulating one or more user presses or touches on said touchscreen of said mobile device that cause the user interface of said operating system to navigate through application programs that can be accessed by press input on said touchscreen of said mobile device, to select a designated application program amongst said application programs and to start to run said designated application program; (Para 41-42.  So browser is launched)
and a controller configured to be responsive to said user pressing a single button alone of said one or more buttons of said unit to transmit, upon said pressing of said 
However Merchant does not teach a memory having stored a plurality of predetermined sequences of HID commands that are configured to be received by an operating system of said mobile device and processed by said operating system of said mobile device to cause said operating system to carry out designated functions on said mobile device by simulating one or more user presses or touches on said touchscreen of said mobile device after said processing said plurality of HID commands by said operating system of said mobile device, said plurality of predetermined sequences of HID commands comprising: a first sequence of HID commands comprising a first plurality of HID commands arranged in a first specific order for, after said HID commands are received at said operating system of said mobile device and processed by said operating system, simulating one or more user presses or touches on said touchscreen of said mobile device that cause thepage 2 of 14Appl. No. 16/096,527Amdt. dated February 19, 2021Reply to Office Action of November 13, 2020 unlocking of said 
However teaches unlocking of device with a hot key. (Para 26, 54)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Merchant with LU to teach a memory 

Regarding claim 2, Merchant and Lu already teach the activation device as defined in claim 1, 
And Merchant further teaches wherein said wireless interface is a Bluetooth wireless interface. (Para 32)

Regarding claim 4, Merchant and Lu already teach the activation device as defined in claim 1, 


Regarding claim 5, Merchant and Lu already teach the activation device as defined in claim 1, 
And Summer further teaches wherein said unit comprises a plurality of user keys, each associated with a predetermined sequence of HID commands. (Para 32, 41-42)

Regarding claim 7, Merchant and Lu already teach the activation device as defined in claim 1, 
And Merchant further teaches wherein said activation device is adapted to receive and respond to data from the mobile device. (Para 32, Para 39)

Regarding claim 14, Merchant and Lu already teach the activation device as defined in claim 1, 
However Merchant and Lu do no teach the activation device further comprising a battery for powering said activation device.  
However it is obvious to one of skilled in the art that the activation device can be a battery powered device as it is standard alone remote device as shown in paragraph 32 of Merchant.


Regarding claim 43, refer to rejection for claim 1. (Merchant: 41-43)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merchant (US 20140128053 A1), in view of Lu et al. (US 20080307236 A1), further in view of Champion et al. (US 20130100059 A1).
Regarding claim 6, Merchant and Lu already teach the activation device as defined in claim 5, 
However Merchant and Lu do not teaches wherein one of said plurality of buttons is associated with a predetermined sequence of HID commands to cause said mobile device to select a predetermined touch-screen keyboard.
However Champion teaches a hotkey to bring up a touch-screen keyboard. (Para 89)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Merchant and Lu with Champion to teach wherein one of said plurality of buttons is associated with a predetermined sequence of HID commands to cause said mobile device to select a predetermined touch-screen keyboard in order to produce a predictable result of providing input with a virtual keyboarding by adopting the virtual keyboard invoking method of Champion.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Merchant (US 20140128053 A1), in view of Lu et al. (US 20080307236 A1), further in view of Huang et al. (US 20040104893 A1).
Regarding claim 8, Merchant and Lu already teach the activation device as defined in claim 7, 
However Merchant and Lu do not teach wherein said wireless interface is further configured to receive HID command data from said mobile device, and wherein said memory is further configured to store said HID keyboard command data as a sequence of HID commands. 
However Huang teaches wherein said interface is further configured to receive HID command data from a computer, and wherein said memory is further configured to store said HID keyboard command data as a sequence of HID commands. (Para 7-28. Please note that the hot key is programmed by a computer which is analagous to the mobile device, and the keyboard is the analagous to the input device of Merchant).
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Merchant and Lu with Huang to teach wherein said wireless interface is further configured to receive HID command data from said mobile device, and wherein said memory is further configured to store said HID keyboard command data as a sequence of HID commands in order to further improve function of the device by using single key hot key which would greatly benefit the user as user would not need to memory hot key combinations by program the remote device hotkey as preferred by the users.

Claims 15-18, 21, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant (US 20140128053 A1), in view of Lu et al. (US 20080307236 A1), further in view of Li (US 20150097669 A1).
Regarding claim 15, Merchant teaches an activation device for controlling a mobile device that is a smartphone or tablet having an external keyboard interface for connecting and receiving HID input from an external keyboard or a pointer device by an operating system of the mobile device and a touchscreen, the activation device comprising: (Para 65, Fig. 1: input device is the activation device, and the phone 22 is the mobile device)
a data transceiver having a configuration defining transmission of messages over an established connection and responses to received messages, (Para 32, 39)
computer readable memory configured to store plurality of predetermined sequences of HID commands to cause an operating system of said mobile device to process plurality of predetermined sequences of HID commands and a user interface of said operating system of said mobile device carry out a specific functions by simulating one or more user presses or touches on said touchscreen of said mobile device after said processing said plurality of HID commands by said operating system of said mobile device, the specific function including performing operation on the mobile device by said simulating one or more user presses or touches on said touchscreen; (Para 41-42.  So browser is launched)
a controller configured to be responsive to a trigger response message received by said data transceiver to transmit said plurality of predetermined sequences of HID 
However Merchant does not teach (i) the operation is unlocking the mobile device.
(ii) wherein said data transceiver is configured to: establish a data connection with said mobile device, and once said data connection is established between said data transceiver and said mobile device, periodically send over said data connection pings to said mobile device to cause, upon reception of ping, an activation of a user input detection application program to run on said mobile device and to detect user input using an accelerometer, a camera or a proximity sensor of said mobile device, in response to which said user input detection, application program is configured to send said trigger response message.
However, regarding to the aforementioned feature (i),
However Lu teaches unlocking of device with a hot key. (Para 26, 54)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Merchant with Lu to teach the operation is unlocking the mobile device in order to further enhance the functionality of activation device by adding the function of password unlocking function.
However, regarding to the aforementioned feature (ii),
However Li teaches wherein said data transceiver is configured to: establish a data connection with said mobile device, and once said data connection is established between said data transceiver and said mobile device, periodically send over said data connection pings to said mobile device to cause, upon reception of ping, an activation of 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Merchant and Lu with Li to teach wherein said data transceiver is configured to: establish a data connection with said mobile device, and once said data connection is established between said data transceiver and said mobile device, periodically send over said data connection pings to said mobile device to cause, upon reception of ping, an activation of a user input detection application program to run on said mobile device and to detect user input using an accelerometer, a camera or a proximity sensor of said mobile device, in response to which said user input detection, application program is configured to send said trigger response messages in order to ensure the proper connection is established for data communication between the activation device and the computing device.

Regarding claim 16, Merchant, Lu and Li already teach the activation device as defined in claim 15, 
And Merchant further teaches wherein said data transceiver is a wireless transceiver, and wherein said data connection is a wireless connection. (Para 32)

Regarding claim 17, Merchant, Lu and Li already teach the activation device as defined in claim 16, 


Regarding claim 18, Merchant, Lu and Li already teach the activation device as defined in claim 15, 
And Merchant further teaches wherein said data connection is a wired connection.  (Para 32)

Regarding claim 21, Merchant, Lu and Li already teach the activation device as defined in claim 15, 
And Merchant further teaches the unit further comprising a user input interface configured to receive additional user input, wherein said plurality of predetermined sequences of HID commands comprises an additional input sequence of HID commands associated with said additional user input, and wherein said controller is further configured to be responsive to said additional user input to transmit at least one of said plurality of predetermined sequences of HID commands. (Para 41-44)

Regarding claim 23, Merchant, Lu and Li already teach the activation device as defined in claim 21, 
And Merchant further teaches wherein said user input interface is at least one button. (Para 41-44. Fig. 1)


And Merchant further teaches wherein said user input interface is a mouse. (Para 32. Mouse is a motion sensor)

Regarding claim 26, Merchant, Lu and Li already teach the activation device ad defined in claim 21, 
And Merchant further teaches wherein said user input interface comprises one or more buttons that can be pressed by the user, each associated with a predetermined sequences of HID commands. (Para 41-44)

Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HANG LIN/Primary Examiner, Art Unit 2626